                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                           )      Case No. 21-01617
                                                 )
Ludvino Balacuit                                 )      Chapter 7
                                                 )
               Debtor                            )      Hon. A. Benjamin Goldgar

                                  NOTICE OF MOTION

TO:      See Attached Service List

        PLEASE TAKE NOTICE that on June 4, 2021 at 11:00 a.m., I will appear before
the Honorable A Benjamin Goldgar or any judge sitting in that judge’s place, and present
the TRUSTEE'S MOTION TO ABANDON PROPERTY LOCATED IN THE PHILIPPINES
. This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 160 817 7512 and the
password is 623389 . The meeting ID and password can also be found on the judge’s
page on the court’s web site.

        If you object to these motions and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that
date. If a Notice of Objection is timely filed, the motion will be called on the presentment
date. If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.
.
                                                    Ilene F. Goldstein, as Trustee
                                                    for Ludvino Balacuit

                                                 By:   /s/ Ilene F. Goldstein
                                                        One of Her Attorneys

Ilene F. Goldstein
Law Offices of Ilene F. Goldstein, Chartered
950 Skokie Blvd, Suite 211
Northbrook, IL 60062
(847) 562-9595
                             CERTIFICATE OF SERVICE

           Statement on service list regarding serving docs electronically

I, Ilene F. Goldstein, attorney, state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System,
service of the above referenced TRUSTEE'S MOTION TO ABANDON PROPERTY
LOCATED IN THE PHILIPPINES con all persons identified as Registrants on the
appended service list was accomplished through the Court’s Electronic Notice for
Registrants, and, as to all other persons on the service list, I caused a copy of the
TRUSTEE'S MOTION TO ABANDON PROPERTY LOCATED IN THE PHILIPPINES to be
e-mailed to the address listed, faxed to the number indicated or sent First Class Mail,
as indicated, to each such person on the attached service list before the hour of 4:00
p.m. on May 17, 2021.

                                                 /s/ Ilene F. Goldstein
                                                      Ilene F. Goldstein

                                    SERVICE LIST


U.S. Trustee                          Via Court’s Electronic Notice for Registrants
Jeffrey L. Gansberg
Office of the U.S. Trustee, Region 11
219 South Dearborn Street
Room 873
Chicago, IL 60604

Debtor’s Counsel                        Via Court’s Electronic Notice for Registrants
David M. Siegel
David M. Siegel & Assoc.
790 Chaddick Drive
Wheeling, IL 60090

Debtor                                  Via First Class Mail
Ludvino Balacuit
4528 W. Lawn Ave
Waukegan60085




             SEE ATTACHED SERVICE LIST ALL VIA FIRST CLASS MAIL
                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IN RE:                                             )    Case No. 21-0617
                                                   )
Ludvino Balacuit                                   )    Chapter 7
                                                   )
               Debtor                              )    Hon. A. Benjamin Goldgar


  TRUSTEE'S MOTION TO ABANDON PROPERTY LOCATED IN THE PHILIPPINES



         Ilene F. Goldstein, as Chapter 7 Trustee for the Estate of Ludvino Balacuit (

Trustee) brings this Motion to Abandon Property of the Estate pursuant to §554 of

the Bankruptcy Code (11 U.S.C. §554) . In support of this motion the Trustee states

as follows:

         1. On February 6, 2021     a voluntary petition under Chapter 7 of the United

States Bankruptcy Code was filed in the United States Bankruptcy Court for the

Northern District of Illinois, Eastern Division.

         2. Ilene F. Goldstein is the duly appointed, qualified and acting bankruptcy

Trustee for the Bankruptcy Estate of Ludvino Balacuit.

         3. The Debtor’s schedules lists certain real property under schedule A located

in the Philippines described as follows: Vacant lot :

Mindanao, Cagayan De Oro, Philippines 450 Sq.ft(“Property”)

         4 The Trustee had difficulty obtaining brokers to sell the Property through

the internet and the value of the Property along with the geographical location
makes it very difficult to sell. The Trustee believes the Property is worth no more

than $14,000.00 if even. More importantly the Trustee can not obtain or verify

insurance on the Property. Trustee does not believe obtaining insurance is feasible

due to the location of this Property in a foreign country and as she has no funds in

the Estate to pay the premiums.

    5. Pursuant to 11 U.S.C. §554 and Rule 6007 of the Federal Rules Bankruptcy

Procedure, the Trustee can be authorized to abandon the Estate’s interest in

property of the Estate if such interest is of inconsequential value or is burdensome

to the Estate. The Trustee sets forth that this Property is burdensome to the

Estate as the Trustee does not have the current where with all to pay insurance

and the value of the Property is highly speculative and the cost of preserving the

asset and liquidating it would likely yield very little after costs of sale, preservation,

insurance even if that was feasible and further the time it would take to sell this

Property. The Bankruptcy Trustee seeks an Order of Court authorizing the Trustee

to abandon this Property as set forth herein.
        WHEREFORE, Ilene F. Goldstein, as Chapter 7 Trustee for the Estate of

Ludvino Balacuit respectfully requests this Court enter an Order authorizing the

Trustee to abandon the interest of the Estate in the Property and any such other

relief as this Court deems just.



DATED: May 16, 2021


                                               Respectfully submitted,
                                               ILENE F. GOLDSTEIN, as Trustee for
                                               Ludvino Balacuit
                                               By: /s/ Ilene F. Goldstein
                                                     One of Her Attorneys




Ilene F. Goldstein
Law Offices of Ilene F. Goldstein, Chartered
950 Skokie Blvd, Suite 211
Northbrook, IL 60062
(847) 562-9595
